                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CV-295-D


INVENTIV HEALTH CONSULTING          )
INC.,                               )
                                    )
                        Plaintiff,  )
                                    )
               v.                   )                          SCHEDULING ORDER
                                    )
ALAN D. FRENCH, JR., PRIYA GOGIA, )
JASON DEBASTITIS, and JIERU ZHENG, )
                                    )
                        Defendants. )


       On September 20, 2018, the parties filed a Discovery Plan. The parties will conduct

discovery in this matter in accordance With the Federal Ru1es of Civil Procedure. Except as modified

below, the Discovery Plan. is APPROVED AND ORDERED with the following critical deadlines:

       1.      Reports from retained experts are due by May 3, 2019, and from rebuttal experts by
               May 31,2019.

       2.      All discovery shall be completed by June 28, 2019;

       3.      All potentially dispositive motions shall be filed by Ju1y 26, 2019; and

       4.      At least twenty days before the final pretrial conference, all parties shall provide to
               all other parties the pretrial disclosures required by Fed. R. Civ. P. 26(a)(3). Ten
               days before the pretrial conference, any party may designate and serve any objections
               to the disclosures. The parties' Ru1e 26(a)(3) disclosures and objections shall be
               incorporated into the final pretrial order. The pretrial order shall be submitted to the
               court five business days prior to the pretrial conference.

       5.      The matter will be set for trial by separate order.

       Any party who makes an appearance after this schedu1ing order has been entered shall be

required to confer with opposing counsel within twenty days after the party's appearance in the case.
Such party will be bound by the discovery provisions contained in this order unless the party

petitions the court by motion to amend this order.

       In addition, motions to join additional parties and to amend pleadings must be made promptly

after the information giving rise to the motion becomes known to the party or ·counsel. Any such

motion filed after December 14, 2018, must meet the standards of Fed. R. Civ. P. 15 and 16.

        Finally, the parties are reminded that, on request, this court will assist with settlement

negotiations or other ADR such as summary jury trial by making available a judge other than the trial

judge to explore possibilities.

        SO ORDERED. This ......2..0_ day of October 2018.




                                                          United States District Judge




                                                  2
